Honorable J. W. Edgar                OpiniOn   NO. M-1072
State Commissioner of Education
201 East Eleventh Street             Re:   Legality of adoption
Austin, Texas 78701                        by Independent School
                                           District of Home Rule
                                           City's ordinance pro-
                                           viding a 10% penalty on
Dear Mr. Edgar:                            delinquent taxes.
     Your request for an official opinion is quoted as follows:
         "Pursuant to the provisions of Article 1066b,
         Vernon's Civil Statutes, as amended, taxes of
         the Wichita Falls Independent School District
         are assessed and collected by the City of Wich-
         ita Falls.
          "By Ordinance No. 2680 (passed November 2, 1971),
          the City of Wichita Falls has increased penalty
          charged by it for delinquent taxes from 8% to 10%.
          "The Wichita Falls Independent School District
          board desires to adopt the ordinance allowing
          collection by or for said school district of a
          10% delinquent tax penalty, if not prohibited by
          the limit in Article 7336, V.C.S., or any other
          statute.~

          "The Board of Trustees of the Wichita Falls Inde-
          pendent School District has by resolution requested
          me to submit for consideration and opinion of the
          Office of Attorney General re the following:
          "The legali~byof increasing penalty on delinquent
          school tares of the Wichita Falls district from
          8% .to IO%--whose taxes are collected pursuant to
          authority exercised under Article 1066b, V.C.S.,
          as amended."




                       -5253-
Honorable J. W. Edgar, page 2,   (M-1072)


     Undoubtedly, the crux of the problem posed by your question
is whether Section lb of Article 1066b, which gives a city as-
sessing and collecting taxes for another district or m-i-
pality, the option to collect such taxes in installments as al-
lowed by Article 7336, or in lump sums with an 8% delinquency
penalty limit, is a limitation on the powers granted in Sec-
tion la of such Article.  This latter Section grants to any
municipality or district taking advantage of the act in -s-
tion (Art. 1066b) the r1gh.tto adopt 3   law of the State or
charter provision or ordinance applicable to the levying, as-
sessing and collecting of taxes by the district of municipal-
ity rendering the tax service.
     It is apparent that Sections la and lb of Article 1066b
serve dual functions within the framework of the Act, i.e., to
achieve uniform and economical collection procedures. Sec. la
allows the participating municipalities or districts to adopt
by ordinance or resolution any applicable law of the State,
and, as well, any ordinance or charter provision of each other
which are applicable to the levying, assessing and collecting
of taxes, In order that such tax services may be performed in
a uniform and economical manner. Sec. lb, on the other hand,
applies on1 to the agency performing the tax services for
another,-3
         an then only when such active agency is a city.
This section is plainly a grant of extra power to cities par-
ticipating under the terms of Articm66b     who performthese
tax services for other cities or districts. The authority
here given to such cities is the unilateral option to collect
such taxes for them-      and the other partming      munici-
palities and districts according to the general tax collec-
tion laws prescribed by Article 7255 and 7336 (which permit
installment paymen,ts)or by the exclusive lump sum payment
plan prescribed as an alternative by Sec. lb of Article 1066b.
     Obviously, this extra power given the City chosen to serve
as assessor, collector and Board of Equalization in tax mat-
ters for the other participants, further serves the stated
purpose of uniformity and eco'nomyas expressed in Section la
of Article 1066b. However, ,thisoption on the part of such
participating cities is merely permissive and they are not


     (All Articles and Sections thereof herein referred to are
      Vernon's Civ:ilSatutes.)



                       -5254-
Honorable J. W. Edgar, page 3,    (M-1072)


obliged to exercise such right. Neither are the alternative
tax procedures of Sec. lb of Article 1066b exclusive of other
procedures allowed by law to be chosen by the participating
members.
     Thus, the City of Wichita Falls, being governed under a
Home Rule Charter, can serve as a tax agent for the Wichita
Falls Independent School District while using its own charter
provisions and ordinances relating to the assessing and col-
lecting of taxes. Furthermore, by authority given by Sec. la
of Article 1066b the Wichita Falls Independent School District
can adopt the City's said Charter provisions and ordinances
relating to the assessing and collecting of taxes.
     It appears from the material furnished with your request
that the Charter under which the City of Wichita Falls is oper-
ating allows a penalty of not more than 10% on the City's de-
linquent ad valorem taxes. While an Independent School District
has no power of its own to set penalties or interest on its
delinquent taxes, it may adopt all provisions of state and coun-
ty laws on taxation that nay be applicable (Art. 7337); and if,
as is desired in this instance, it takes advantage of the pro-
visions of Article 1066b, it may by ordinance or resolution
adopt all or any part of the Charter or ordinances applicable
to the levying, assessing and collecting of taxes, of the City
rendering the tax service. (Sec. la, Art. 1066b).
     Hence, it is the opinion of this office that the Wichita
Falls Independent School District, whose taxes are assessed
and collected by the City of Wichita Falls pursuant to author-
ity exercised under Article 1066b, may adopt the City's Ordi-
nance allowing the collection of a 10% penalty on delinquent
taxes, thus equalizing the legal penalty on delinquent taxes
of the City and the school district at 10%.

                        SUMMARY

                        by Wichita Falls Independent
          The adoQil'~~or!
     School District o:?the Home Rule City of Wichita




                       -5255-
Honorable J. W. Edgar, page 4,   (M-1072)


     Falls! tax ordinance, will authorize the City
     to collect its and the school district's delin-
     quent taxes at a penalty rate of ten (10%) per
     cent.




Prepared by R. L. Lattimore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James Broadhurst
Harriet Burke
James McCoy
Malcolm Quick
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                        -5256-